Title: From Thomas Jefferson to Henry Lee, 26 April 1790
From: Jefferson, Thomas
To: Lee, Henry



Dear Sir
New York April 26. 1790.

I am honored with your favor of the 3d. instant, and would have been happy to be useful to Mr. Lee had there been any opening, as I should be hereafter were any to occur. There are no offices in my gift but of meer scribes in the office room at 800. and 500. Dollars a year. These I found all filled and of long possession in the hands of those who held them, and I thought it would not be just to remove persons in possession, who had behaved well, to make place for others. There was a single vacancy, only, and that required to be filled with a regard to the elegance of hand-writing only, because it was to continue the record of the acts of Congress which had been begun in a hand remarkeably fine. I am sensible of the necessity as well as justice of dispersing emploiments over the whole of the U.S. But this is difficult as to the smaller offices, which require to be filled immediately as they become vacant and are not worth coming for from the distant states. Hence they will unavoidably get into the sole occupation of the vicinities of the seat of government. A reason the more for removing that seat to the true center.

The question of Assumption still occupies Congress. The partisans of both sides of it are nearly equally divided, and both extremely eager to carry their point. It will probably be some time before it is ultimately decided. In the mean while the voice of the nation will perhaps be heard. Unluckily it is one of those cases wherein the noise will be all on one side, and therefore likely to induce a false opinion of the real wish of the public. What would be the fate of this question in the Senate is yet unknown. I have the honor to be with very great esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

